Citation Nr: 0736639	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals, fracture, left tibia and fibula with mild 
deformity, slight shortening and limitation of motion of the 
ankle (hereinafter "left tibia/fibula/ankle disability").

2.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 20 percent for 
residuals, fracture left radius and ulnar with right iliac 
graft to radius, limitation of wrist and forearm with 
weakness, traumatic arthritis, and atrophy of biceps muscle 
(hereinafter "left wrist/forearm disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
April 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri and in Chicago, Illinois.  

In a September 2004 rating decision, the VARO in St. Louis, 
Missouri, granted a 20 percent rating for the veteran's 
service-connected left tibia/fibula/ankle disability, 
effective March 22, 2004, and continued a 20 percent 
disability rating for the veteran's service-connected left 
wrist/forearm disability.  In November 2004, the veteran 
submitted a notice of disagreement with the ratings assigned.  

Also, in November 2004, the veteran submitted a VA Form 21-22 
appointing Disabled American Veterans to serve as his 
accredited representative.

By a June 2005 rating decision, the VARO in Chicago, Illinois 
granted a separate 10 percent disability rating for left knee 
DJD, effective March 22, 2004.  The veteran was furnished 
with a June 2005 statement of the case (SOC) that included 
all three disability ratings.  The veteran perfected his 
appeal in July 2005.  

For the reasons set forth below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.




REMAND


In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These provisions 
include enhanced duties to notify and assist claimants.  To 
ensure that all due process requirements are met, the Board 
finds that additional development is necessary prior to 
appellate review.

Initially, the Board points out that following the issuance 
of the June 2005 Statement of the Case (SSOC), but prior to 
the RO's certification of the appeal to the Board in June 
2007, new medical records were added to the claims file. 
Specifically, pertinent VA medical records dated from July 
2004 to November 2005 were added along with a June 2006 VA 
joint examination report.  However, there is no indication 
that the RO has considered this evidence in relation to the 
disabilities on appeal.  Furthermore, neither the veteran or 
his representative has waived initial RO review.  Under these 
circumstances, the Board has no alternative but to remand 
these matters for RO consideration of the additional evidence 
received, in the first instance, and to issue a SSOC 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).  

In an October 2005 letter, the veteran asserted, essentially, 
that his service-connected disabilities on appeal had 
increased in severity to the point that he had become 
incapacitated and could no longer hold a job.  The Board 
notes that an August 2006 rating decision, in part, granted 
service connection for DJD, right knee and DJD, left hip, 
each as secondary to the veteran's service-connected 
residual, fracture, left tibia and fibula with mild 
deformity, shortening and limitation of motion of the ankle.  
Also in June 2006, a VA examination report explained that the 
veteran is unable to hold gainful employment in his 
profession as a result of his service-connected disabilities.  
And a June 2007 mental health record from the Edward Hines 
Jr. VA Hospital reflects that that the veteran stated it was 
difficult for him to walk and he could not come in for an 
appointment. The veteran stated that he was scheduled for hip 
replacement surgery on June 28, 2007 and had to cancel a June 
VA examination as a result.  In the September 2007 
appellant's brief, the veteran's representative contends that 
the last VA examinations do not adequately reflect the 
current severity of the veteran's left wrist/forearm 
disability, to include functional loss pursuant to Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

In light of the above, the Board finds that to ensure that 
the record reflects the current severity of each of his 
service-connected disabilities on appeal, a contemporaneous 
examination is warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one").

The Board notes that when evaluating joints on the basis of 
limited motion, VA must consider whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca, 8 Vet. 
App. at 205-207 (1995); 38 C.F.R. §§ 4.40, 4.45 (2006).  
These determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, 8 Vet. App at 
205-207.  

Hence, the Board finds that a VA orthopedic examination of 
the veteran's left tibia/ fibula/ankle disability, left knee 
DJD, and left wrist/forearm disability, with specific 
findings responsive to the applicable rating criteria as well 
as 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202, 205-207 (1995), is needed to fully and fairly 
evaluate each of the veteran's claims for increased ratings.  
See 38 U.S.C. § 5103A.  The veteran is advised that a failure 
to report to any scheduled examination(s), without good 
cause, shall result in a denial of the claim(s).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

Prior to arranging for the veteran to undergo VA orthopedic 
examination, the RO should associate outstanding records of 
treatment for the veteran's service-connected disabilities on 
appeal from the VA medical center (VAMC) in North Chicago and 
in Hines, Illinois, dated from November 2005 to the present.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claims, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the veteran reported in an October 2005 letter 
that he is in receipt of Social Security Administration (SSA) 
disability benefits.  When the VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence from VA 
and non VA medical providers, to include 
records of a 2007 hip surgery, concerning 
the claims that his service-connected 
left tibia/fibula/ankle disability, left 
knee DJD, and left wrist/forearm 
disability have worsened.  

2.  The RO should obtain all records of 
evaluation and/or treatment pertaining to 
the veteran's service-connected left 
tibia/fibula/ankle disability; left knee 
DJD; and left wrist/forearm disability on 
appeal from the Edward Hines, Jr. VA 
Hospital and the North Chicago VAMC from 
November 2005 to the present, to include 
June 2007 hip surgery and inpatient 
records.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.

3.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's original 
applications, all administrative 
decisions, and all medical records 
considered in his claims for SSA 
disability benefits (and any subsequent 
disability determination evaluations).

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by a physician, to determine 
the current extent and severity of his 
service-connected left ankle, left knee, 
and left wrist/forearm disabilities on 
appeal.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran.  All 
appropriate tests or studies (to include 
x-rays) should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should conduct range of 
motion testing of the left 
tibia/fibula/ankle, left knee, and left 
wrist/forearm (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should discuss 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination, 
specific to each disability and to the 
extent possible, the resulting functional 
impairment in terms of additional degrees 
of limitation of motion.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
The examiner should also express an 
opinion whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
should be described.  All objective 
neurological findings should also be 
identified.

In addition: (a) The examiner should 
indicate whether there is any nonunion or 
malunion of the tibia and fibula, as well 
as whether any associated left ankle 
disability, is marked,  moderate or 
slight. 

(b) The examiner should identify all 
impairments affecting the left knee.  The 
examiner should specifically indicate 
whether there is recurrent subluxation or 
lateral instability or varus disability 
of the left knee (and, if so, whether 
such is best characterized as "slight," 
"moderate," or "severe").  The examiner 
should also indicate whether, in the left 
knee, there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum.

(c) The examiner is requested to identify 
any impaired finger movements or muscle 
conditions related to the veteran's 
service-connected residuals, fracture 
left radius and ulnar with right iliac 
graft to radius, limitation of wrist and 
forearm with weakness, traumatic 
arthritis, and atrophy of biceps muscle. 

(d) The examiner is also requested to 
opine whether the veteran is precluded 
from securing substantially gainful 
employment due to his service-connected 
disabilities.
 
The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider VA General 
Counsel opinions such as 9-98 that allows 
for separate ratings for arthritis (if 
shown by X-ray) and for instability of a 
knee and 9-04 that allows for separate 
ratings for limitation of flexion and 
limitation of extension for disability of 
the same joint. The RO must document its 
specific consideration of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 factors and DeLuca.  
The RO should also consider and discuss 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007). 

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



